Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 2, 9-10 and 12-13 are allowed for the reasons stated in the Non-Final Office Action dated 07/27/2021, at page 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2, 9-10 and 12-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/AARON A PRIEST/Primary Examiner, Art Unit 1637